EXAMINER'S AMENDMENT

1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Payton Hashemi (REG#71745) on January 12, 2022.
3.	The application has been amended as follows:
	CLAIM 1, LINE 19: changed “and” to --or--;
LINE 24: after “based” inserted --on--;
CLAIM 4, LINE 6: deleted second “.”;
CLAIM 8. LINE 5: changed “first” to --second--.

4.	The above changes correct typographical errors and improve clarity. 
  
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are distinguishable over the prior art of record.  
As per claim 1, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least a computing platform configured to determine, using one or more deep learning algorithms, a longitudinal distance between the first vehicle and the second vehicle by determining an orthogonal distance 
As per claim 9, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, a computing platform configured to at least determine that the second vehicle is off center from the first vehicle; determine, after determining that the second vehicle is off center from the first vehicle, a lateral distance between: a line that is orthogonal to an image plane of the visible light camera and that starts at a projection over a ground plane of a center of projection of the visible light camera, and a middle of a backside of the second vehicle.
As per claim 19, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, a computing platform configured to at least determine a first longitudinal distance and a first lateral distance with respect to each of the one or more additional vehicles at a first frame of the video footage, resulting in first distances; determine a second longitudinal distance and a second lateral distance with respect to each of the one or more additional vehicles at a second frame of the video footage, resulting in second distances; -48-Docket No. 006591.02281determine, for each of the one or more additional vehicles, a relative speed by: determining a difference between the first distances and the second distances, and dividing the difference by an amount of time between the first frame and the second frame; determine, for each of the one or 
Dependent claims 2-8, 10-18 and 20 are distinguishable for at least the same reasons. 
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are of general background interest.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661